Citation Nr: 1743655	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  17-15 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for left ear hearing loss.  


REPRESENTATION

Veteran represented by:  Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty in the Army from July 1958 to July 1961.  This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for right ear hearing loss and assigned a noncompensable rating, but denied service connection for left ear hearing loss; the Veteran appealed the latter decision.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that further development of the record is necessary to comply with VA's duty to assist in the development of facts pertinent to the claim.  38 C.F.R. § 3.159.  

Service department records show that the Veteran served on active duty from July 1958 to July 1961, with a military occupational specialty (MOS) of interspeed radio operator.  In his December 2015 claim of service connection for hearing loss, the Veteran asserted that his military duties as a Morse code communicator resulted in his bilateral hearing loss.  He underwent a VA examination in April 2016 to ascertain the etiology of any hearing loss.  The diagnosis was bilateral sensorineural hearing loss, and whereas the examiner attributed the right ear hearing loss to military noise exposure, she opined that the left ear hearing loss was not likely caused by or a result of an event in service.  (Service connection for right ear hearing loss has been established, because VA found that the Veteran's MOS was consistent with acoustic trauma and his current hearing loss was linked to that trauma by the VA examiner.)  In reviewing the negative opinion, however, the Board finds that certain deficiencies in the rationale for the examiner's conclusion render it inadequate.  

It is not apparent whether the VA examiner's opinion accounted for a conversion of the puretone threshold averages from ASA to the current ISO-ANSI standards.  The only audiogram findings in the service treatment records are found at the time of the separation examination in June 1961 (the enlistment examination consisted only of whispered voice tests that were normal), and in regard to the left ear she noted normal hearing of thresholds from 0-10 decibels across the frequency range.  In other words, she reported precisely what was recorded on the examination report, and did not indicate that the thresholds would have been higher (indicating less hearing acuity) upon conversion from ASA to ISO-ANSI units.  Further, she appeared to be citing facts that were not in evidence.  She stated that although the separation examination reflected findings of normal hearing bilaterally, there was "significant difference between ears from 2000-6000 Hz."  However, the service audiogram did not provide a puretone threshold for either ear at 6000 Hertz. 

Additionally, given the separation audiogram findings, there is some ambiguity with the examiner's interpretation of the findings as to the left ear vis-à-vis the right ear.  Audiometry at that time (with conversion from ASA to the current ISO-ANSI standards/units shown in parentheses) showed that puretone thresholds, in decibels, at the 250, 500, 1000, 2000, 4000, and 8000 Hertz were:  5 (20), 5 (20), 0 (10), 10 (20), 25 (30), and 15 (25) for the right ear; and 0 (15), 0 (15), 0 (10), 10 (20), 0 (5), and 0 (10) for the left ear.  While the examiner found the audiogram reflected normal hearing bilaterally - and indeed, for VA purposes, neither ear after conversion to ISO-ANSI units had a hearing loss disability as defined in 38 C.F.R. § 3.385 - she concluded that the current right ear hearing loss was more likely than not related to military noise exposure, but that the current left ear hearing loss was not more likely than not related to in-service events.  Evidently, she relied upon higher auditory thresholds in the right ear than in the left ear for her disparate conclusion, noting "significant difference between ears" in the higher Hertz levels and stating that the right ear configuration was "consistent with acoustic trauma," especially at 4000 Hertz.  Such reasoning, however, does not appear to square with the fact that hearing acuity in both ears during service was still stated as normal and did not reflect a hearing loss disability for VA purposes.  Moreover, the opinion that current right ear hearing loss was attributable to service when in-service findings are noted to be normal appears to acknowledge the existence of a delayed onset hearing loss.  If so, the examiner's rationale did not explain why there was delayed onset hearing loss for the right ear but not for the left ear.  

Given the foregoing, the Board finds that a clarifying medical opinion is needed to decide the left ear hearing loss claim.  In that regard, it is noted that to rely upon the VA examiner's opinion, it must be factually accurate, fully articulated, and of sound reasoning.  Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should arrange to have the claims file reviewed by the VA audiologist who provided the April 2016 medical opinion, if available, or another VA audiologist if that provider is not available, to furnish an addendum opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's currently diagnosed left sensorineural hearing loss was incurred in or aggravated during his period of military service from July 1958 to July 1961, to include exposure to excessive levels of noise therein (which appears to have been conceded previously by the VA in relation to the award of service connection for right ear hearing loss).  

If the opinion is negative (i.e., that it is not at least as likely as not that the hearing loss was incurred or aggravated in service), the examiner's rationale must identify the etiology for the left ear hearing loss considered more likely (with explanation why that is so).  If the examiner needs to physically evaluate the Veteran in order to furnish the opinion, an examination should be arranged.  

The examiner is advised that, although hearing loss may not be shown in service or at separation from service, governing case law provides that service connection can still be established if the evidence shows that hearing loss is actually due to incidents during service.  In other words, the fact that service treatment records do not document hearing loss for VA purposes is not fatal to the claim and cannot be the only basis by which to reject a possible nexus to service.  (For example, providing a likely etiology, beyond any assertion that there was an absence of documentation of hearing loss in service, would overcome this.) 

The examiner must include an explanation of rationale for the opinion offered, with citation to supporting factual data and existing pertinent medical and scientific literature, if/where possible.  The examiner should:  (a) specifically address the significance of the difference in puretone threshold configurations between the right and left ears on the separation audiogram in June 1961, in the context of why there was found to be the onset of right ear hearing loss but not left ear hearing loss, in the April 2016 VA opinion; and (b) account for the conversion of the puretone threshold averages from ASA to the current ISO-ANSI standards/units, when interpreting the June 1961 audiogram findings.   

2.  Thereafter, the AOJ should review the record, and readjudicate the claim of entitlement to service connection for left ear hearing loss.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2016).  


